Exhibit 10.1

 

AMENDED AND RESTATED TERMINAL LEASE AGREEMENT

 

This AMENDED AND RESTATED TERMINAL LEASE AGREEMENT (this “Agreement”), is made
this 28th day of December 2012 and effective as of January 1, 2013 (the
“Effective Date”), by and between TERRA NITROGEN COMPANY, L.P., a Delaware
limited partnership, with an address at CF Industries Holdings, Inc., 4 Parkway
North, Suite 400, Deerfield, Illinois 60015 (“Landlord”), and
CF INDUSTRIES, INC., a Delaware corporation, with an address 4 Parkway North,
Suite 400, Deerfield, Illinois 60015 (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of December 29, 2010, whereby Lessor agreed to lease to Tenant certain property
described therein (the “Original Lease”);

 

WHEREAS, Landlord and Tenant desire to amend and restate the Original Lease in
its entirety as provided in this Agreement effective as of the Effective Date;

 

WHEREAS, Landlord owns certain real property more particularly described on
Schedule 1 attached hereto (the land and any improvements located thereon
(excluding the urea ammonium nitrate storage tank (the “UAN Tank”) located
thereon), the “Property”); and

 

WHEREAS, Landlord has agreed to lease to Tenant, and Tenant has agreed to lease
from Landlord, the Property.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Landlord and Tenant, Landlord
and Tenant do hereby enter into this Agreement and agree as follows:

 

1.             Lease.  Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Property pursuant to the terms and conditions hereof.

 

2.             Term.  Subject to the terms hereof, the term of this Agreement
shall be from the Effective Date and extending for a period ending December 31,
2018; provided that Tenant shall have the right to extend this Agreement for
three successive periods of five (5) years each upon written notice provided to
Landlord at least ninety (90) days prior to the then scheduled expiration date.

 

3.             Rent.

 

A.            Base Rent.  Tenant shall pay to Landlord base rent (“Base Rent”)
in advance, on a quarterly basis, in an amount equal to $100,000.  Commencing on
January 1, 2014 and on each January 1 thereafter during the term of this
Agreement (an “Adjustment Date”) the Base Rent shall be adjusted and shall be
set equal to the product of the Base Rent for the year preceding the Adjustment
Date multiplied by the greater of (i) 1.0 or (ii) a fraction, the numerator of
which shall be the Consumer Price Index (CPI-U) for All Urban Consumers, All
Items, Midwest Region (1982 1984=100) (the “CPI”), as published by the United
States Department of Labor, Bureau of Labor Statistics, for the
October immediately preceding the Adjustment Date and the denominator of which
shall be the CPI for the October preceding the October immediately preceding the
Adjustment Date.

 

--------------------------------------------------------------------------------


 

B.            Additional Rent.  Tenant shall pay as additional rent (“Additional
Rent” and together with Base Rent, the “Rent”) all costs, expenses, and
obligations of every kind or nature, incurred by Lessee and relating to the use,
occupancy and operation of the Property which may arise or become due during the
Term (including, without limitation, real estate taxes and insurance), and shall
indemnify and hold harmless the Landlord from and against the same.  Additional
Rent shall be paid as the same become due and payable by Tenant directly to the
applicable taxing authority, service provider, utility provider or otherwise. 
Landlord shall invoice Tenant for any amounts that Landlord incurs in connection
with its ownership, or Tenant’s use, occupancy and operation, of the Property
and such amounts shall be due and payable within ten (10) business days of
receipt of such invoice.

 

4.             Use.  The Property shall be used by Tenant for any purpose
permitted by applicable law and for no other purpose.  Tenant shall comply with
and observe all federal, state, county, city, village and other laws, statutes,
rules, orders, regulations and ordinances affecting the Property, including the
improvements thereon, or the occupancy, operation or use thereof (whether or not
any such laws, statutes, charters, rules, orders, regulations and ordinances
which may be hereafter enacted involve a change of policy on the part of the
governmental body enacting the same), and with all rules, orders and regulations
of the fire insurance carriers, bureaus or other similar organization for
prevention of fire or correction of hazardous conditions.

 

5.             Condition of Property.  Tenant shall maintain and keep the
Property in as good order and condition as existed on the Effective Date,
ordinary wear and tear, damage by fire or other casualty, and damage caused by
the acts of Landlord, its agents, employees, invitees and permittees excepted. 
In addition, Tenant shall promptly and, at Tenant’s sole cost and expense, make
all repairs to the Property whenever damage or injury thereto shall occur as a
result of the acts of Tenant, its agents, employees, invitees and permittees. 
Tenant intends to upgrade the ammonia loading and terminal facilities at the
Property, which upgrade will be completed at Tenant’s sole cost and expense.

 

6.             Assignment of Agreement.  This Agreement shall not be assigned
(by law or otherwise), subleased, encumbered or otherwise transferred by Tenant,
nor shall Tenant allow the Property to be occupied or used by any person or
entity other than Tenant, without consent of Landlord.  Any sale, transfer or
disposition of the Property by Landlord shall be made subject to the terms of
this Agreement.

 

7.             Defaults; Remedies.  Tenant shall be in default under this
Agreement if Tenant fails to observe or perform any of the covenants, conditions
or provisions of this Agreement to be observed or performed by Tenant, where
such failure shall continue for a period of ten (10) days after written notice
thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant’s default is such that more than ten (10) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant
commenced such cure within said ten (10) day period and thereafter diligently
prosecutes such cure to completion.  In the event of a default by Tenant under
this Agreement which remains uncured after the expiration of any applicable cure
period, Landlord may, in addition to any and all other remedies available at law
and equity, terminate this Agreement by delivering written notice thereof to
Tenant whereupon this Agreement shall be deemed null and void upon the fifth
(5th) day following Tenant’s receipt of such notice.

 

8.             Tenant Indemnification.  Tenant shall protect, indemnify, save
harmless and, at Landlord’s option, defend Landlord from and against all
liabilities, obligations, claims, damages, penalties, causes of action,
judgments, costs and expenses (including, but not limited to, reasonable
attorneys’ fees and expenses) imposed upon or incurred by or asserted against
Landlord during the Term by reason of (a) any accident or injury to or death of
persons or loss of or damage to property occurring

 

2

--------------------------------------------------------------------------------


 

on or about the Property or any part thereof or (b) any negligence or tortious
act on the part of Tenant or any of its agents, contractors, sublessees,
Tenants, concessionaires or invitees.

 

9.             Successors and Assigns.  The agreements, terms, covenants and
conditions contained in this Agreement to be made or to be performed by the
parties hereunder shall be binding on and inure to the benefit of their
respective successors and permitted assigns.

 

10.          Severability.  The invalidity of any provision of this Agreement as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

 

11.          Incorporation of Prior Agreements; Amendments.  This Agreement
contains all agreements of the parties with respect to the subject matter of
this Agreement.  No prior agreement or understanding pertaining to any such
matter shall be effective.  This Agreement may only be modified by a written
instrument executed by each of the parties hereto.

 

12.          No Oral Waiver, No Continuing Waiver.  No waiver of any provision
or condition of this Agreement by any party shall be valid unless in writing
signed by such party.  No delay or omission of either party in exercising any
right accruing upon any default of the other party shall impair any such right
or be construed to be a waiver thereof, and every such right may be exercised at
any time during the continuance of such default.  A waiver by either of the
parties of a breach or a default under any of the terms and conditions of this
Agreement by the other party shall not be construed to be a waiver of any
subsequent breach or default, or of any other term or condition of this
Agreement.

 

13.          Choice of Law; Jurisdiction.  This Agreement shall be governed by
the laws of the State of Illinois.

 

14.          Relationship of Parties.  This Agreement is not intended to and
does not constitute or result in a partnership or joint venture of any kind
between Tenant and Landlord.

 

15.          Multiple Counterparts.  This Agreement may be executed in multiple
counterparts and by facsimile signature, each of which shall be an original and
together shall constitute one and the same document.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

 

LANDLORD:

 

 

 

TERRA NITROGEN COMPANY, L.P.

 

 

 

By:

TERRA NITROGEN GP INC., its general partner

 

 

 

 

 

 

By:

/s/ Douglas C. Barnard

 

 

Name:

Douglas C. Barnard

 

 

Its:

Senior Vice President

 

 

 

 

 

TENANT:

 

 

 

CF INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Dennis P. Kelleher

 

Name:

Dennis P. Kelleher

 

Its:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DESCRIPTION OF PROPERTY

 

Blair Terminal

250 Industrial Park Drive

Blair, NE 68008

 

--------------------------------------------------------------------------------